DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because they require recite placing the substrate comprising TiN liner having holes in the processing chamber. The claims also require conducting a strip process.
Such could not be properly understood.
The “strip process” is disclosed by the specification as a process for stripping a photoresist.
The TiN liner is not a photoresist.

Clarification is requested.

Further, it appears that the claims are not supported by the original disclosure for the entire scope and that claim 25 is not supported by the original disclosure.
These issues will be addressed below in the rejections under 35 USC 112(a).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The separation grid according to the specification is a grid that is transparent to neutral particles and not transparent to the plasma.
Thus, the claim reciting exposing the substrate to the non-specified species of the first and the second plasma for the embodiment wherein the separation grid separates the plasma chamber from the processing chamber is not supported by the original disclosure because the referenced grid is not transparent to the all species of the plasmas.


Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10,431,469 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
The applicants amended the claims and allege that the claims are allowable.
This is not persuasive.


Claim 25 is still not supported by the original disclosure. This is because the claim requires a separation grid to separate the plasma chamber from the processing chamber.
The separation grid according to the specification is a grid that is transparent to neutral particles and not transparent to the plasma.
Thus, the claim reciting exposing the substrate to the non-specified species of the first and the second plasma for the embodiment wherein the separation grid separates the plasma chamber from the processing chamber is not supported by the original disclosure because the referenced grid is not transparent to the all species of the plasmas.
A mere changing the term “plasma” to the term “species of plasma” does not obviate the problem because the referenced grid is transparent only to neutral species of plasma. The term “species of plasma” is not limited to “neutral species of plasma”. The term “species of plasma” includes all species of plasma.
Thus, claim 25 as amended is still not supported by the original disclosure because the separation grid is transparent only to neutral species of plasmas. The referenced grid is not transparent to the all species of the plasmas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711